                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,

             Plaintiff,
      v.                                            Cr. No. 1:18-10074-STA-7

ALFRETTA YOUNG,

             Defendant.



ORDER ON DEFENDANT ALFRETTA YOUNG’S MOTION TO APPEAR AT
   JUNE 24, 2019 STATUS CONFERENCE TELEPHONICALLY AND
                   CONTINUE AS TO TIME ONLY



      The cause came to be heard upon the motion of counsel to allow counsel to

appear at the June 24, 2019 status conference telephonically and to continue the

matter as to time only to 2:30 PM. For good cause shown, the Court hereby grants

counsel’s motion, she shall be allowed to appear telephonically and the status

conference as to Alfretta Young is reset as to time only to 2:30PM.



      IT IS SO ORDERED.


                                             s/S. Thomas Anderson
     Date: 6/21/2019                         S. Thomas Anderson
                                             United States Chief District Judge
